DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,180,671. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (# JP 2012-092208 A).
Yukie et al. discloses:
1. A water-based ink (see Abstract) comprising at least pigment-containing water-insoluble crosslinked polymer particles (A), a polymer emulsion (B) ([0010]-[0056]) and water ([0039]), in which a water-insoluble crosslinked polymer constituting the crosslinked polymer particles (A) is obtained by subjecting a polymer that comprises a constitutional unit derived from a carboxylic acid monomer having an acid value of not less than 200 mg KOH/g ([0058]) and a constitutional unit derived from a hydrophobic monomer, to crosslinking reaction with an epoxy compound, a polymer constituting the polymer emulsion (B) comprises a constitutional unit derived from a carboxylic acid monomer and a constitutional unit derived from a hydrophobic monomer, the polymer constituting the polymer emulsion (B) is in the form of a crosslinked polymer ([0022]-[0038]), and the crosslinked polymer is in the form of the polymer obtained by crosslinking an uncrosslinked polymer with a polyfunctional epoxy compound.
The Examiner draws particular attention to the Applicant that "Yukie et al. does address crosslinked polymer, it teaches a laundry list of possible crosslinked polymer. The format in which Yukie et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Yukie et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the crosslinked polymer from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The water-based ink according to claim 1, wherein the crosslinked polymer constituting the polymer emulsion (B) is obtained by crosslinking reaction with a glycidyl ether ([0019]; [0054]) compound of a polyhydric alcohol comprising a hydrocarbon group having not less than 3 and not more than 8 carbon atoms (polyhydric alcohol; [0040]).
3. The water-based ink according to claim 2, wherein the glycidyl ether compound of the polyhydric alcohol is at least one compound selected from the group consisting of trimethylolpropane polyglycidyl ether, 1,6-hexanediol diglycidyl ether and pentaerythritol polyglycidyl ether ([0054]).
4. The water-based ink according to claim 1, wherein a crosslinking degree of the polymer constituting the polymer emulsion (B) is not less than 5 mol % and not more than 80 mol % ([0029]).
5. The water-based ink according to claim 1, wherein an acid value of the polymer constituting the polymer emulsion (B) is not less than 5 mg KOH/g and not more than 250 mg KOH/g (140 mgKOH/g; [0057]).
6. The water-based ink according to claim 1, wherein a crosslinking degree of the water-insoluble crosslinked polymer constituting the crosslinked polymer particles (A) is not less than 20 mol % and not more than 80 mol % (see Examples).
7. The water-based ink according to claim 1, wherein an acid value of the water-insoluble crosslinked polymer constituting the crosslinked polymer particles (A) is not less than 80 mg KOH/g and not more than 180 mg KOH/g (140 mgKOH/g; [0057]).
8. The water-based ink according to claim 1, wherein the water-insoluble crosslinked polymer constituting the crosslinked polymer particles (A) is obtained by crosslinking reaction with a glycidyl ether ([0054]) compound of a polyhydric alcohol ([0040]) comprising a hydrocarbon group having not less than 3 and not more than 8 carbon atoms.
9. The water-based ink according to claim 1, wherein a content of the pigment-containing water-insoluble crosslinked polymer particles (A) in the water-based ink is not less than 2% by mass and not more than 17% by mass (0.5% to 10%; [0038]).
10. The water-based ink according to claim 1, wherein a content of the polymer emulsion (B) in the water-based ink is not less than 1% by mass and not more than 10% by mass (4 to 30%; [0037]). 
11. The water-based ink according to claim 1, wherein a mass ratio of the pigment-containing water-insoluble crosslinked polymer particles (A) to polymer particles in the polymer emulsion (B) [pigment-containing water-insoluble crosslinked polymer particles (A)/polymer particles)] in the water-based ink is from 10/1 to 0.3/1 (see Examples; [0022]-[0029]).
12. The water-based ink according to claim 1, for ink-jet printing ([0043]).
13. An ink-jet printing method, comprising the steps of loading the water-based ink according to claim 1 to an ink-jet printing apparatus and ejecting the water-based ink in the form of droplets of the ink from the ink-jet printing apparatus onto a printing medium to print characters or images on the printing medium ([0043]-[0044]).
14. An ink-jet printing method according to claim 13, wherein the printing medium is at least one film selected from the group consisting of a polyester film, a polyvinyl chloride film, a polypropylene film and a polyethylene film ([0044]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Uerz et al. (# US 2006/0100307) discloses an ink jet ink composition comprising an aqueous medium and microgel particles, said particles comprising a crosslinked copolymer prepared from a monomer mixture comprising at least a crosslinking monomer, a polymerizable carboxylic acid monomer, and one or more polymerizable water insoluble vinyl type monomers. The ink composition may be a colorless ink or it may contain a colorant. (see Abstract).
(2) Saito (# US 2011/0057982) discloses an ink composition, includes: water-insoluble polymer particles comprising a colorant and a water-insoluble polymer; and a compound (see Abstract).
(3) VanDyk et al. (# US 7273842) discloses Colorants, dispersants, and dispersions are provided which include PNPs having a mean diameter in the range of from 1 to 50 nanometers, an acid value in the range of from 0 to 700 mg KOH/g PNP solids, an amine value in the range of from 0 to 250, a hydroxyl number in the range of from 0 to 250 mg KOH/g PNP solids, and containing at least 2 wt % of a polarizable group (see Abstract).
(4) Roberts et al. (# US 2014/0378606) discloses an aqueous pigment dispersions having components in the dispersant capable of interacting with cellulose are described. These components include a heterocycle substituted to the oxygen atom of an acrylate ester. The heterocycle is selected based on its Hansen solubility parameters (see Abstract).
(5) Mcintyre et al. (# US 2012/0232195) discloses a process for preparing a crossed-linked colorant dispersion is provided in which a partially neutralized dispersant polymer having a cross-linkable moiety is used as a dispersant for a colorant by reacting the cross-linkable moiety on the dispersant with a cross-linking agent (see Abstract).
(6) Hong et al. (# US 2014/0139595) discloses a dispersion comprising a pigment, a polymer comprising a carboxyl group, a crosslinking agent capable of undergoing a crosslinking reaction with the carboxyl group, an inhibition agent comprising a tertiary amine, and a liquid carrier, wherein at least one of the mean particle size and the viscosity of the dispersion increases by less than 20% over about three months in sealed storage at ambient temperature, as determined by accelerated shelf life testing (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853